PER CURIAM.
Petitioner’s probation on the charge of carnal knowledge was revoked because he was subsequently convicted of the crime of simple kidnapping. His appeal on the kidnapping conviction, which is now final, resulted in an affirmance of that conviction. State of Louisiana v. Smith, La., 323 So.2d 797. However, this court in State ex rel. Smith v. Henderson, La., 323 So.2d 797, ordered an evidentiary hearing to determine whether petitioner’s conviction for simple kidnapping constituted double jeopardy. If that hearing results in a finding by the lower court or this court that petitioner’s right against double jeopardy were violated, petitioner may then seek appropriate relief from the revocation of his parole.